Citation Nr: 9904577	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Service connection for heart disease, status post cardiac 
transplantation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to May 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied the 
appellant's claims for entitlement to service connection for: 
(1) skin disorder, (2) elevated serum cholesterol levels, and 
(3) heart disease, status post cardiac transplantation.  In 
March 1997, the veteran filed a notice of disagreement 
addressing the issues of service connection for elevated 
cholesterol levels and heart disease, status post cardiac 
transplantation.  In May 1997, the RO issue a statement of 
the case addressing these two issues.  Thereafter, the 
appellant filed his substantive appeal in June 1997.  

The Board notes that the RO's October 1996 rating decision 
treated the veteran's complaints of inservice elevated serum 
cholesterol levels as a separate disorder.  
For VA rating purposes, however, abnormally high serum 
cholesterol levels are merely a symptom of an underlying 
disorder.  Therefore, the Board will treat the veteran's 
complaints of inservice elevated serum cholesterol levels as 
an alleged symptom of his subsequently diagnosed heart 
disease.

In January 1998, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In reviewing the appellant's claims file, the Board finds 
that an additional issue must be addressed by the RO in this 
matter.  In June 1996, the RO issued a rating decision that 
denied the appellant's claim of entitlement to individual 
unemployability.  Thereafter, in August 1996, the appellant 
filed a timely notice of disagreement regarding this rating 
action.  "Where the claimant . . . files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, . . . such agency shall prepare a statement of 
the case."  38 U.S.C.A. § 7105(d)(1).  Accordingly, this 
issue must be remanded to the RO for issuance of a statement 
of the case (SOC) addressing this issue.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) (If a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a SOC as to that claim); 38 U.S.C.A. 
§ 7105(d)(1) (issuance of SOC required after filing of a 
notice of disagreement).  Thus, the issue of entitlement to 
individual unemployability is addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant's service medical records revealed numerous 
inservice blood tests reflecting elevated serum cholesterol 
levels from May 1983 to February 1986.

3.  The appellant testified that he did not learn of his 
elevated blood cholesterol levels until October 1994.  

4.  Post service medical records, dated December 1995, 
indicated that the veteran suffered an acute inferior wall 
myocardial infarction and was diagnosed with congestive heart 
failure with pulmonary edema.  Thereafter, the veteran 
underwent open heart surgery with heart transplantation.

5.  Post service medical records indicated that the veteran's 
cardiovascular risk factors for coronary artery disease were 
"surprisingly minimal," except for his history of lipid 
abnormalities.

6.  An independent medical expert, after a thorough review of 
the veteran's claims file, concluded that the veteran's heart 
disease, status post cardiac transplantation, more likely 
than not resulted from his inservice elevated serum 
cholesterol levels.



CONCLUSION OF LAW

The appellant's heart disease, status post cardiac 
transplantation, was incurred in military service.  
38 U.S.C.A. §§ 101(16), 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110, (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).  

Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Arteriosclerosis and endocarditis may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1997).

II.  Factual Background

The RO has retrieved the veteran's service medical records and 
they appear to be complete.  The veteran served on active duty in 
the United States Air Force from August 1967 to May 1986.  A 
review of the veteran's service medical records revealed 
treatment for a variety of conditions.  In December 1971, the 
veteran was seen for complaints of reoccurring pain in his chest 
lasting one to two seconds.  The report noted an impression of 
costochondritis and recommended that the veteran discontinue 
smoking.  Numerous blood tests performed during the veteran's 
active duty service, from May 1983 to February 1986, revealed 
sustained cholesterol levels from 293 to 322 mg/dl.  The report 
of a medical board examination, dated February 1986, noted that 
the veteran's heart exhibited "[r]egular sinus rhythm without 
murmur."  His discharge examination report, dated February 1986, 
noted that his heart was normal.  

A post service VA examination, dated October 1990, noted that 
the veteran's heart did not appear to be enlarged, there was 
a regular rhythm, sounds were of good volume and all 
peripheral vessels appeared to be intact and patent.  

In December 1995, the veteran was admitted to the hospital 
with an assessment of "[a]typical chest pain with inferior 
changes consistent with possible inferior myocardial 
infarction, acute versus subacute."  The report noted the 
following cardiovascular history:

His cardiovascular history is negative 
for previous myocardial infarction, 
angina pectoris, or valvular heart 
disease.  His cardiovascular risk factors 
included a remote history of having 
smoked cigarettes for approximately 10-15 
years.  He does have known hyperlipidemia 
with total cholesterol of 286, 
triglyceride 201.  Negative for diabetes 
or hypertension.

A cardiology consultation, dated December 1995, noted that 
the veteran's "cardiovascular risk factors for coronary 
artery disease, are surprisingly minimal and really include . 
. . a history of lipid abnormalities."  Subsequent treatment 
reports noted that, after experiencing an acute inferior wall 
myocardial infarction with cardiogenic shock, the veteran 
underwent open heart surgery with heart transplantation on 
December 18, 1995.  Ten days after his heart transplantation, 
the veteran suffered a cerebrovascular accident.  A medical 
opinion, dated July 1996, from E. McKenzie, M.D., noted:

[The veteran] has had a cardiac 
transplantation because of severe 
atherosclerotic heart disease, myocardial 
infarctions, and refractory congestive 
heart failure.  It has been brought to my 
attention that he has a history of 
hyperlipidemia for years, and it is 
certainly possible that this played a 
significant role in the development of 
his previous heart problems.

In January 1998, a hearing was conducted before the Board.  At 
that hearing, the veteran testified that he was never informed 
during his active duty service of his elevated blood cholesterol 
levels.  He stated that he first learned that he had high 
cholesterol from his private physician in October 1994.  He 
alleged that as a result of this condition he developed 
arteriosclerotic heart disease, myocardial infarctions and 
refractory heart failure.  He also noted that he eventually 
underwent a heart transplant.  

In November 1998, the Board sought an independent medical review 
in this matter.  Thereafter, an opinion was received from P. 
Grayburn, M.D.  After reviewing the veteran's claims file and his 
medical history included therein, Dr. Grayburn concluded that the 
veteran's inservice elevated serum cholesterol "undoubtedly 
contributed to the heart attack and subsequent cardiogenic shock 
that resulted in this veteran requiring a heart transplant." 

III.  Analysis

The appellant's claim for service connection for heart 
disease, status post cardiac transplantation, is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
See Savage v. Gober, 10 Vet. App. 489 (1997).  All relevant 
facts have been properly developed and no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

After a thorough review of the veteran's claims file, the 
Board finds that the evidence supports the veteran's claim 
for entitlement to service connection for heart disease, 
status post cardiac transplantation.  The veteran's service 
medical records indicate that he had elevated serum 
cholesterol levels for many years during his active duty 
service.  Through his testimony, the veteran indicated that 
he did not learn of this condition until October 1994.  Post 
service medical records revealed that nine years after his 
discharge from the service, the veteran was found to have 
congestive heart failure requiring open heart surgery with 
heart transplantation.  A cardiology consultation, dated 
December 1995, noted that the veteran's "cardiovascular risk 
factors for coronary artery disease, are surprisingly minimal 
and really include . . . a history of lipid abnormalities."  
A medical opinion, dated July 1996, from E. McKenzie, M.D., 
noted that the veteran "has a history of hyperlipidemia for 
years, and it is certainly possible that this played a 
significant role in the development of his previous heart 
problems."  An independent medical opinion, retrieved from 
P. Grayburn, M.D., concluded that the veteran's inservice 
elevated serum cholesterol levels "undoubtedly" contributed 
the veteran's heart disease, status post cardiac 
transplantation.

Where there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving that issue shall be given to the 
appellant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1997).  
Accordingly, the Board concludes that service connection is 
warranted for heart disease, status post cardiac 
transplantation.


ORDER

Entitlement to service connection for heart disease, status 
post cardiac transplantation, is granted.


REMAND

The appellant contends that entitlement to a total disability 
evaluation based on individual unemployability is warranted.  
As noted above, the appellant has filed a notice of 
disagreement concerning the RO's June 1996 denial of these 
benefits.  Accordingly, the case is remanded to the RO for 
reconsideration of this issue in light of the decision above, 
and if denied, for issuance of a statement of the case 
addressing this claim.  See 38 U.S.C.A. § 7105(d)(1) 
(issuance of SOC required after filing of NOD).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

The RO again should consider entitlement 
to a total disability evaluation based on 
individual unemployability and, if 
denied, provide the appellant and his 
representative with a statement of the 
case, giving them the appropriate length 
of time in which to respond.

Following completion of these actions, if the decision 
remains unfavorable and the appellant and his representative 
continue their appeal, the case should be returned to the 
Board for completion of appellate review, in accordance with 
the current appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


